Citation Nr: 0103244	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to restoration of a 40 percent rating for 
residuals of a low back injury.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had verified active service from May 1986 to May 
1990, and four years of unverified prior active service.  

This appeal comes before the Board of Veteran's Appeals 
(Board) from a July 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, a remand is required.  

In an October 1996 letter the RO requested that the veteran 
specify whether he had received private postservice treatment 
from any source other than his chiropractor, Richard Earling, 
D. C. who has submitted treatment records covering the period 
from October 1992 to June 1997.  As yet, the veteran has not 
responded.  For example, he has not indicated whether he was 
ever evaluated by Dr. Rinker other than in November 2000.  

The veteran was most recently examined by VA for rating 
purposes in July 1997. At the November 2000 travel board 
hearing he challenged the adequacy of that examination, and 
requested an examination by an orthopedic specialist.  He 
also testified that he had missed work in his clerk's 
position with the U. S. Post Office.  

Accordingly, this case is REMANDED for the following: 

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who treated him for low back 
disability since military service, then obtain 
complete clinical records of all such treatment.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist to 
determine the current severity of his service-
connected low back disorder.  The veteran's 
claims folder should be reviewed by the examiner 
in conjunction with the examination.  The 
veteran's subjective complaints and all 
objective findings should be recorded in detail.  
All indicated tests and studies should be 
conducted.  The examiner should note whether the 
low back exhibits (1) pain on motion or pain on 
use, or both, (2) excess fatigability with use; 
(3) incoordination; (4) weakened movement with 
or against gravity (including varying 
resistance).  If possible these determinations 
should be expressed in terms of degrees of 
additional range of motion lost, if any, due to 
pain with use, weakened movement, excess 
fatigability, or incoordination.  The examiner 
should also elicit a history of the frequency of 
flare-ups, if any, how long they last, 
precipitating factors of flare-ups, and what 
alleviates them, and should express an opinion 
as to whether there are additional limits on 
functional ability during flare-ups.  If 
feasible, express this should be expressed in 
terms of additional degrees of limitation of 
motion during the flare-ups.  If not feasible, 
the reason(s) should be stated.  The examiner 
should comment on the types of employment 
activities that would be limited because of the 
veteran's service-connected low back disorder.  

3.  Inasmuch as the veteran filed an application 
for Vocational Rehabilitation in December 1992, 
the RO should obtain the veteran's vocational 
rehabilitation folder, if any, and associate it 
with the claims folder.

4.  The RO should obtain the veteran's work 
records as they relate to time lost from work 
due to his service-connected low back disorder 
or to the performance of his duties.  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by VA, 
including, among other things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that are 
subsequently issued also should be considered.  
Then the RO should ensure that the foregoing 
development is completed, and review the claim.  
If it remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the case, 
and given the opportunity to respond.  

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until he is notified.

The veteran is put on notice that pursuant to 38 C.F.R. 
§ 3.655, failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  
Furthermore, he has a responsibility to assist in the 
development of his claim by timely providing any releases 
needed to obtain evidence pertinent to his appeal.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


